NO. 07-04-0448-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   APRIL 12, 2005
                          ______________________________

                                RONALD H. MARR, JR.,

                                                                 Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2003-403,784; HON. CECIL G. PURYEAR, PRESIDING
                      _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

      Ronald H. Marr, Jr. (appellant) appeals his conviction for failing to register as a sex

offender. His sole issue involves whether he was denied due process because he was not

given the chance to challenge whether the sex crime for which he was convicted in

Oklahoma was substantially similar to a crime recognized in Texas. We affirm.

      At trial, appellant testified that “the whole thing of this case was not challenging that

I had to register, it was just my understanding that I had thought I was finished” once his

parole ended. This is of import because we cannot find where in the record that appellant
raised before the trial court the due process argument asserted here. And, because the

argument was not raised below, it was waived. See Saldano v. State, 70 S.W.3d 873, 886-

87 (Tex. Crim. App. 2002) (stating that even constitutional complaints may be waived by

failure to timely assert them in the trial court); Latham v. State, No. 14-01-00562-CR, 2002

Tex. App. LEXIS 6592 (Tex. App.–Houston [14th Dist.] Sept. 5, 2002, no pet.) (not

designated for publication) (holding that the appellant waived his due process claim

involving the sex offender registration statute because it was not raised at trial).

       Accordingly, we overrule the issue and affirm the judgment of the trial court.


                                                 Brian Quinn
                                                    Justice


Do not publish.




                                             2